 1   GORDON W. EGAN (SBN 111470)
     SIGNATURE LAW GROUP LLP
 2   3400 Bradshaw Road, Suite A4-A
     Sacramento, CA 95827
 3   Telephone: (916) 362-2660
     Fax: (916) 880-5255
 4   gegan@signaturelawgroup.com
 5   Attorney for Plaintiffs
 6

 7                              UNTIED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA
 9

10
     JAMES J. SULLIVAN III; JAHANSHIR J.       )   CASE NO.: 2:18-cv-03066-MCE-CKD
11                                             )
     JAVANIFARD; GAYLE JAVANIFARD;             )
12                                             )
     DANIEL H. SAYAH; SULLIVAN III, LLC, a )       STIPULATION TO FURTHER EXTEND
13                                             )   TIME TO RESPOND TO COMPLAINT AND
     California limited liability company;     )   COMPLETE RULE 26(f) CONFERENCE;
14                                             )   ORDER THEREON
     MALKAH J, LLC, a California limited       )
15                                             )   Complaint Filed: November 27, 2018
     liability company; PETER P. PEREZ and     )
16                                             )
     GLORIA A. PEREZ, as trustees of the PETER )
17                                             )
     PAUL AND GLORIA ANN PEREZ FAMILY )
18                                             )
     REVOCABLE TRUST established April 25, )
19                                             )
     2013                                      )
20                                             )
                     Plaintiffs,               )
21                                             )
     v.                                        )
22                                             )
                                               )
23                                             )
     THE UNITED STATES OF AMERICA and )
24                                             )
     UNION PACIFIC RAILROAD COMPANY, )
25                                             )
     a Delaware corporation                    )
26                                             )
                                               )
27                                             )
                     Defendants.
                                               )
28                                             )
                                               )
 1                                               RECITALS
 2             WHEREAS, on November 27, 2018, Plaintiff James J. Sullivan III, et al. (“Sullivan”)
 3   commenced the above-captioned action by filing a Complaint to Quiet Title and for Declaratory
 4   Relief (“Complaint”) against Defendants United States of America (“United States”) and Union
 5   Pacific Railroad Company (“Union Pacific”). (ECF No. 1.)
 6             WHEREAS, on December 21, 2018, Sullivan and Union Pacific filed a Stipulation
 7   Extending Time to Respond to the Complaint, extending Union Pacific’s time to respond to
 8   January 23, 2019. (ECF No. 6.)
 9             WHEREAS, on January 2, 2019 the United States filed a Notice of Related Case noticing
10   the parties that the factual and legal issues in this case are virtually the same as in case 18-cv-
11   01865, also pending before this court. (ECF No. 7.)
12             WHEREAS, since early January 2019, respective counsel for Sullivan, the United States
13   and Union Pacific have been meeting and conferring regarding the action in an effort to reach an
14   amicable resolution of this matter.
15             WHEREAS, in the related case, Dimension vs the United States (18-cv-01865) the Court
16   extended the time for the United States to respond to the Complaint to May 21, 2019, and that
17   the parties shall have until June 24, 2019, to meet and confer as required by Federal Rule of Civil
18   Procedure 26(f) regarding their discovery plan. (18-cv-01865; ECF 13.)
19             WHEREAS, respective counsel for Sullivan, Union Pacific and the United States intend
20   to continue engaging in discussions and efforts aimed at reaching a non-judicial resolution of this
21   matter, which now include, but are not limited to, potential legislative efforts that will moot the
22   action.
23             WHEREAS, in light of these ongoing settlement efforts, Sullivan, Union Pacific and the
24   United States agree that (1) the time for Union Pacific to respond to the Complaint should be
25   further extended to May 21, 2019, (2) the time for the United States to respond to the Complaint
26   should be extended to May 21, 2019, and (3) the deadline for the parties to meet and confer as
27   required by Federal Rule of Civil Procedure 26(f) should be further continued to June 24, 2019.
28
 1                                            STIPULATION
 2          IT IS HEREBY STIPULATED by and between Sullivan, by and through its counsel of
 3   record, Gordon W. Egan of Signature Law Group, LLP, Union Pacific, by and through its
 4   counsel of record, Nancy J. Johnson of Berliner Cohen, and the United States, by and through its
 5   counsel of record, Joseph B. Frueh, Assistant United States Attorney, that (1) Union Pacific shall
 6   have until May 21, 2019, to respond to the Complaint in the above-captioned action, (2) the
 7   United States shall have until May 21, 2019, to respond to the Complaint in the above-captioned
 8   action, and (3) the parties shall have until June 24, 2019, to meet and confer as required by
 9   Federal Rule of Civil Procedure 26(f) regarding their discovery plan.
10

11   DATED: January 22, 2019               SIGNATURE LAW GROUP LLP
12
                                           By: /s/ Gordon W. Egan         _
13                                         GORDON W. EGAN
                                           Attorney for James J. Sullivan III, et al
14
     DATED: January 22, 2019
15

16                                         By: /s/ Joseph B. Frueh (as authorized on 1-22-2019)
                                           JOSEPH B. FRUEH Assistant United States Attorney
17                                         Attorneys for Defendant UNITED STATES OF
18
                                           AMERICA

19
     DATED: January 22, 2019                       BERLINER COHEN, LLP
20

21                                         By: /S/ Nancy J. Johnson (as authorized on 1-22-2019 )
                                           NANCY J. JOHNSON
22                                         Attorneys for Defendant Union Pacific
23
                                           Railroad Company

24

25

26

27

28
 1                                                ORDER
 2

 3      Pursuant to the stipulation between the parties, the Defendants shall have until May 21, 2019,
 4   to respond to the Complaint in the above-captioned action, and the parties shall have until June
 5   24, 2019, to meet and confer as required by Federal Rule of Civil Procedure 26(f) regarding their
 6   discovery plan.
 7
                  IT IS SO ORDERED.
 8

 9
     Dated: January 25, 2019
                                                     _____________________________________
10                                                   CAROLYN K. DELANEY
                                                     UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
